Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr, K. Berkowski on 2/26/2021.

The application has been amended as follows: 
(Currently amended) A method of controlling unwanted vegetation, comprising allowing a herbicidally effective amount of a compound of formula (I) or of an agriculturally suitable salt or N-oxide thereof: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(I)

wherein 
A	is a fused saturated or unsaturated, 4- to 7-membered carbocycle or a fused saturated or unsaturated, 4- to 7-membered heterocycle having 1, 2 or 3 heteroatoms or heteroatom moieties, selected from O, S, SO, SO2, N or NR7 as ring members,
R1	is selected from the group consisting of H and C1-C6-alkyl; 
R2	 is selected from the group consisting of H and C1-C6-alkyl; 
R3	is selected from the group consisting of H, halogen, OH, CN, amino, NO2, C1-C6-alkyl, C3-C6-alkenyl, C3-C6-alkynyl, C1-C6-alkoxy, C2-C6-alkenyloxy, C2-C6-alkynyloxy, (C1-C6-alkoxy)-C1-C6-alkyl, (C1-C6-alkoxy)-C1-C6-alkoxy, (C1-C6-alkoxy)-C3-C6-alkenyl, (C1-C6-alkoxy)-C3-C6-alkynyl, where the aliphatic parts of the aforementioned radicals are unsubstituted, partly or completely halogenated; 
R4	is selected from the group consisting of H, halogen, OH, CN, amino, NO2, C1-C6-alkyl, C3-C6-alkenyl, C3-C6-alkynyl, C1-C6-alkoxy, C2-C6-alkenyloxy, C2-C6-alkynyloxy, (C1-C6-alkoxy)-C1-C6-alkyl, (C1-C6-alkoxy)-C1-C6-alkoxy, (C1-C6-alkoxy)-C3-C6-alkenyl, (C1-C6-alkoxy)-C3-C6-alkynyl, where the aliphatic parts of the aforementioned radicals are unsubstituted, partly or completely halogenated; 
R5	is selected from the group consisting of H, halogen, OH, CN, amino, NO2, C1-C6-alkyl, C3-C6-alkenyl, C3-C6-alkynyl, C1-C6-alkoxy, C2-C6-alkenyloxy, C2-C6-alkynyloxy, (C1-C6-alkoxy)-C1-C6-alkyl, (C1-C6-alkoxy)-C1-C6-alkoxy, (C1-C6-alkoxy)-C3-C6-alkenyl, (C1-C6-alkoxy)-C3-C6-alkynyl, where the aliphatic parts of the aforementioned radicals are unsubstituted, partly or completely halogenated; 
R6 	is selected from the group consisting of H, C1-C6-alkyl, C3-C6-alkenyl, C3-C6-alkynyl, (C1-C6-alkoxy)-C1-C6-alkyl, (C1-C6-alkoxy)-C3-C6-alkenyl, (C1-C6-alkoxy)-C3-C6-alkynyl, phenyl, phenyl-C1-C6-alkyl, where the aliphatic and phenyl parts of the aforementioned radicals are unsubstituted, partly or completely halogenated;
R7 	is selected from the group consisting of H, C1-C6-alkyl, C3-C6-alkenyl, C3-C6-alkynyl;
to act on plants, their seed and/or their habitat.
(Previously presented) he method according to claim 1, wherein A is a fused saturated 5- or 6-membered heterocycle having one or two O atoms as ring member.
(Previously presented) The method according to claim 1, wherein A is a fused unsaturated 5- or 6-membered heterocycle having one or two O atoms as ring member.
(Previously presented) The method according to claim 1, wherein A is a fused saturated 5- or 6-membered carbocycle.
(Previously presented) The method according to claim 1, wherein A is a fused unsaturated 5- or 6-membered carbocycle.
(Previously presented) The method according to claim 1, wherein R1 and R2 are independently selected from the group consisting of H and C1-C4-alkyl.
(Previously presented) The method according to claim 1, wherein R3 is selected from the group consisting of H, halogen, C1-C6-alkyl and C1-C6-haloalkyl.  
(Previously presented) The method according to claim 1, wherein R4 is selected from the group consisting of H, halogen, C1-C6-alkyl and C1-C6-haloalkyl.  
(Previously presented) The method according to claim 1, wherein R5 is selected from the group consisting of H, halogen, C1-C6-alkyl and C1-C6-haloalkyl.  
(Previously presented) The method according to claim 1, wherein R6 is selected from the group consisting of H and C1-C6-alkyl.  
(Previously presented) The method according to claim 1, wherein R6 is H or CH3 and R4 is selected from the group consisting of halogen, C1-C6-alkyl and C1-C6-haloalkyl.  
(Previously presented) The method according to claim 1, wherein 
when A is cyclohexane, and R1, R2, R3 and R4 are each H 
then R6 is not H or CH3.
(Currently amended) An agrochemical composition comprising a herbicidal active amount of a compound of formula (I) or of an agriculturally suitable salt or N-oxide thereof: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(I)
wherein 
A	is a fused saturated or unsaturated, 4- to 7-membered carbocycle or a fused saturated or unsaturated, 4- to 7-membered heterocycle having 1, 2 or 3 heteroatoms or heteroatom moieties, selected from O, S, SO, SO2, N or NR7 as ring members,
R1	is selected from the group consisting of H and C1-C6-alkyl; 
R2	 is selected from the group consisting of H and C1-C6-alkyl; 
R3	is selected from the group consisting of H, halogen, OH, CN, amino, NO2, C1-C6-alkyl, C3-C6-alkenyl, C3-C6-alkynyl, C1-C6-alkoxy, C2-C6-alkenyloxy, C2-C6-alkynyloxy, (C1-C6-alkoxy)-C1-C6-alkyl, (C1-C6-alkoxy)-C1-C6-alkoxy, (C1-C6-alkoxy)-C3-C6-alkenyl, (C1-C6-alkoxy)-C3-C6-alkynyl, where the aliphatic parts of the aforementioned radicals are unsubstituted, partly or completely halogenated; 
R4	is selected from the group consisting of H, halogen, OH, CN, amino, NO2, C1-C6-alkyl, C3-C6-alkenyl, C3-C6-alkynyl, C1-C6-alkoxy, C2-C6-alkenyloxy, C2-C6-alkynyloxy, (C1-C6-alkoxy)-C1-C6-alkyl, (C1-C6-alkoxy)-C1-C6-alkoxy, (C1-C6-alkoxy)-C3-C6-alkenyl, (C1-C6-alkoxy)-C3-C6-alkynyl, where the aliphatic parts of the aforementioned radicals are unsubstituted, partly or completely halogenated; 
R5	is selected from the group consisting of H, halogen, OH, CN, amino, NO2, C1-C6-alkyl, C3-C6-alkenyl, C3-C6-alkynyl, C1-C6-alkoxy, C2-C6-alkenyloxy, C2-C6-alkynyloxy, (C1-C6-alkoxy)-C1-C6-alkyl, (C1-C6-alkoxy)-C1-C6-alkoxy, (C1-C6-alkoxy)-C3-C6-alkenyl, (C1-C6-alkoxy)-C3-C6-alkynyl, where the aliphatic parts of the aforementioned radicals are unsubstituted, partly or completely halogenated; 
R6 	is selected from the group consisting of H, C1-C6-alkyl, C3-C6-alkenyl, C3-C6-alkynyl, (C1-C6-alkoxy)-C1-C6-alkyl, (C1-C6-alkoxy)-C3-C6-alkenyl, (C1-C6-alkoxy)-C3-C6-alkynyl, phenyl, phenyl-C1-C6-alkyl, where the aliphatic and phenyl parts of the aforementioned radicals are unsubstituted, partly or completely halogenated;
R7 	is selected from the group consisting of H, C1-C6-alkyl, C3-C6-alkenyl, C3-C6-alkynyl; and at least one inert liquid and/or solid carrier.
(Cancelled)
(Previously presented) The method according to claim 6, wherein each of R1 and R2 are H.
(Previously presented) The method according to claim 7, wherein R3 is selected from the group consisting of H, Cl, and F.
(Previously presented) The method according to claim 8 wherein R4 is selected from the group consisting of H, CF3, CH3, Cl and F. 
(Previously presented) The method according to claim 9, wherein, R5 is selected from the group consisting of H, Cl, and F.
(Previously presented) The method according to claim 1, wherein R6 is selected from the group consisting of H, CH3, and CH2CH3.
(Previously presented) The method according to claim 11, wherein R6 is Cl or F.
(Previously presented)  The method of claim 13 further comprising at least one surface-active substance.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Zhang et al., Bioorganic & Medicinal Chemistry Letters 22 (2012) 1299-1307 teaches compounds 48 and 7 on page 1301 potentially being used a medicinal capacity. However, the instant  compositions read “agrochemical composition. Zhang presents a totally different art type than the instant claims; therefor Zhang would not render the instant claims obvious.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALTON N PRYOR/Primary Examiner, Art Unit 1616